Citation Nr: 0513554	
Decision Date: 05/18/05    Archive Date: 06/01/05

DOCKET NO.  96-49 038A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active military service from September 1971 
to September 1975.

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 decision by the RO in 
Togus, Maine, which found that the claim for service 
connection for a low back disorder was not well grounded.

When the veteran's case was before the Board in March 2004 it 
was remanded for additional development.  It was returned to 
the Board in May 2005 for appellate consideration.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development with respect to the veteran's claim have been 
completed.  

2.  The veteran's current low back pathology is not shown to 
be related to back complaints noted in service.


CONCLUSION OF LAW

The veteran's current low back disability was not incurred in 
or aggravated by military service, nor may incurrence be 
presumed.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1995); 38 
C.F.R. §§ 3.303, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 because an initial 
AOJ adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

In the present case, the veteran's claim was received in 
November 1995, well before the enactment of the VCAA.  

At the outset of the veteran's claim, he was informed of the 
evidence necessary to substantiate it.  Statements of the 
Case, issued in May 1996 and August 2002, provided notice to 
the veteran of the evidence necessary to support his claim of 
entitlement to service connection for a low back disability.  
Supplemental statements of the case dated in March 1997, and 
January 2005 also provided notice to the veteran of the 
evidence of record regarding his claim and why this evidence 
was insufficient to award the benefit sought.

Moreover, letters dated in April 2004, November 2004 and 
January 2005 also instructed veteran regarding the evidence 
necessary to substantiate his claim and requested that he 
identify evidence supportive of the claim.  

The Board's March 2004 remand also provided guidance 
pertaining to the evidence and information necessary to 
substantiate the claim.  

In sum, the RO has complied with the notice requirements of 
the VCAA and the implementing regulations.  

In addition, pertinent treatment records have been obtained, 
and the veteran has undergone a VA examination of his claimed 
disability.  Records from the Social Security Administration 
have also been associated with the record.  Moreover, the 
veteran was afforded the opportunity to testify before RO 
personnel in December 1996.  Neither the veteran nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

Factual Background

The veteran's service medical records indicate that his back 
was normal on enlistment physical examination in April 1971.  
Records from New Hanover Memorial Hospital show that the 
veteran underwent physical therapy in June 1972.  An X-ray 
revealed that the vertebrae maintained their height, 
alignment and interspaces.  The posterior elements appeared 
normal.  In July 1972, the veteran complained of a low 
backache.  There was tenderness over the mid lumbar 
protrusion, and the veteran was placed on rest for three 
days.  A subsequent treatment note indicates that X-rays were 
negative.  Ultrasound and medication were prescribed.  

An August 1974 service treatment note reflects the veteran's 
complaint of back pain of an aching nature.  The veteran 
stated that he had twisted his back in 1972.  Examination 
revealed no deformity, pain or tenderness.  Straight leg 
raise was negative bilaterally.  Range of motion was full.  
The diagnosis was low back pain secondary to muscle origin.  
On separation examination in August 1975, the veteran's spine 
was noted to be normal.  However, he did report recurrent 
back pain.  

Private medical records from T.W.P., D.O. show that while 
working at Pittsfield Chair, the veteran felt pain in his 
back while pushing a chair in March 1978.  X-rays revealed no 
soft tissue or joint abnormality in the low back.  In 
February 1982, the veteran reported that he hurt his back 
while shoveling snow at home.  Pain on straight leg raising 
was noted in November 1982 and pain in the lumbar region was 
noted on October 1983.  The October 1983 treatment note 
indicates that the pain was improved.  Lumbar somatic 
dysfunction was assessed.  The veteran complained of low back 
pain with activity in May 1985.  

At a December 1981 pre-employment physical examination, the 
examiner noted that the veteran had suffered from back strain 
in the upper lumbar spine in 1972.  The incident did not 
result in any loss of time from work.

The veteran was examined for employment by the Joseph M. 
Herman shoe company in July 1982.  All systems were noted to 
be normal.  The veteran reported that he had injured his back 
in service but that testing had been negative at that time.

A February 1985 examination report shows that the veteran was 
free from ailment, disease or defect that would affect his 
ability to safely operate a school bus.

A January 1987 letter from P.K.W., D.C. reveals that the 
veteran first presented on December 1986 with low back pain 
of two weeks' duration.  The chiropractor indicated that the 
initial diagnosis was lumbar facet syndrome with subluxations 
of the fourth lumbar vertebra and sacrum.  He opined that the 
veteran might have lumbar radiculopathy. 

A January 1987 letter from D.L.S., M.D. indicates that the 
author examined the veteran's low back.  The veteran reported 
that he had experienced trouble with his back many years ago 
while employed by Striderite Shoes.  He indicated that he 
suffered from back pain in November 1986 while performing a 
work task requiring bending and twisting.  He stated that he 
quit work in early December 1986.  Lumbosacral spine X-rays 
showed no congenital anomalies, and the disc heights appeared 
well maintained with the exception of a slight decrease at 
L5-S1.  There was no clear facet joint degenerative change.  

In March 1987, the veteran's chiropractor indicated that a 
January 1987 CT scan was significant for suggestion of disc 
herniation at the L4-5 disc.  He noted that the prognosis for 
total resolution of the low back pain was poor.  He suggested 
that the veteran seek a supervised exercise program.

A November 1988 MRI revealed evidence of degenerative disc 
changes at L4-5 and L5-S1 levels with central disc bulging at 
the L4-5 level, possibly causing some minimal compression on  
the thecal sac, but without evidence of impingement on the 
nerve roots within the neural foramina.  

A December 1988 permanent impairment assessment conducted at 
Redington Fairview General Hospital included a review of the 
veteran's history.  He reported that he had been injured at 
work in November 1986.  The examiner concluded that the 
veteran had a 10 percent permanent impairment of the whole 
body secondary to a work related injury in November 1986.

An April 1989 assessment by Medical Diagnostic Services, Inc. 
included a review of various clinical reports as well as a 
history recited by the veteran.  The veteran reported that he 
had experienced an injury at work in November 1986.  He 
indicated that he had ridden a motorcycle in the past.  The 
examiner opined that the veteran's degenerative changes of 
the spine were probably developing over at least the previous 
10 years and noted that motorcycling was not good for the 
lumbar discs.  She suggested that the veteran lose 15 pounds 
and strengthen his abdominal muscles.  She concluded that the 
veteran was able to work full time, occasionally lifting up 
to 20 pounds, with limited bending and twisting of the low 
back.  
An injured worker treatment report was completed by a 
physician at Medical Direct in January 1990.  The veteran 
reported that he had injured his back bending over to move 
some clamps.  The medical history of his low back disability 
was reviewed, beginning in November 1986.   

During a February 1990 assessment by Link Performance and 
Recovery Systems, the veteran reported that he was injured 
while performing a work task in November 1986.  The 
impression was moderately severe deconditioning and disuse 
syndrome.  The examiner found no evidence of a herniated disc 
type problem at the time of the examination.  He also noted 
that the veteran had a psychological problem affecting his 
recovery process and presentation on physical examination.  
The examiner recommended stimulation through a reconditioning 
grogram as well as on the job reconditioning.  He suggested 
that the veteran's work hours be systematically increased 
until he was working a full eight-hour day.

A letter dated in November 1992 to the veteran's insurance 
provider notes the veteran's report of a work related injury 
in 1986.  The veteran denied any previous significant 
problems with his back other than some minor backaches from 
time to time.  

A January 1995 treatment note from the veteran's general 
practitioner, S.J.B., M.D., reflects an assessment of 
lumbosacral strain.  The veteran asked for a referral to his 
chiropractor.  Subsequent treatment notes show complaints of 
chronic low back pain.  Records associated with the claims 
folders also indicate that the veteran received treatment 
from his chiropractor.

The veteran underwent surgery at Mid-Maine Medical Center in 
September 1996.  The procedure involved decompression for 
spondylosis and left L4-5 microscopic discectomy.  

The veteran testified before a hearing officer at the RO in 
December 1996.  He stated that he initially had back problems 
in 1972, and that he had been sent to a civilian hospital for 
treatment.  He indicated that he had further back trouble in 
1974 or 1975, but that it had been so long that he could not 
remember.  He stated that he did not recall whether he had 
been to any doctors from February 1975 to February 1976, the 
year following his discharge from service.  He noted that his 
family physician during that period no longer had records.  
He testified that he had been laid off from the shoe factory 
due to his physical difficulties, and that subsequent factory 
employment had also been terminated due to his back problem.  
He stated that he had not worked since November 1986, when he 
began to receive worker's compensation benefits.  He stated 
that he had settled with Worker's Compensation for a lump sum 
three or four years previously.  He indicated that he had 
undergone surgery in September 1996.

A May 1997 Social Security Administration decision was to the 
effect that the veteran was disabled due to back and knee 
problems and a hearing loss.

Records from the  State of Maine Disability Determination 
Service show that the veteran was examined in December 1998.  
The previous surgery was noted, as well as chiropractic 
treatment on an as needed basis.  The assessment was history 
of herniated disc with progressive degenerative joint disease 
of the axial spine.

In an April 2000 letter, Dr. S.J.B. indicated that upon 
reviewing the veteran's file, he had concluded that the pain 
he had was related to a past military injury.

In an April 2000 letter, the veteran's chiropractor noted 
that the veteran had been his patient since December 1986, 
subsequent to his work related back injury.  He noted the 
veteran's report that he had been injured during military 
service, and pointed out that the veteran had complained of 
back pain on discharge physical examination.  He concluded 
that the veteran's chronic, recurring low back pain most 
likely began in June 1972 while on active military duty.  

A VA examination was conducted in August 2000.  The veteran 
reported that his low back problems began in service, when he 
fell and landed on his back.  The examiner noted that the 
veteran was seen in June 1972 and August 1974 for complaints 
of back pain.  The veteran indicated that he had been seen by 
private physicians and chiropractors between service and his 
1986 work related injury, but that records existed from only 
one physician.  The examiner noted that those records 
revealed work and nonwork-related injuries, the first being a 
work related injury in 1978.  The November 1986 injury was 
discussed, as well as the veteran's 1997 back surgery.  The 
examiner pointed out that examiners subsequent to the 
November 1986 injury had essentially stated that the 
veteran's troubles started at that point.  He did note that 
the veteran's records were positive for other injuries prior 
to November 1986, to include a mechanical type of strain 
while in the military.  He further noted that the 1986 injury 
appeared to have involved some element of nerve root 
compression.  He indicated his belief that the veteran's 
current back disability was related to the 1986 work injury.  
He opined that the veteran's current low back disability did 
not have its onset during service, but noted that he would 
like to review the surgeon's report prior to making a final 
conclusion.  In a subsequent addendum, the examiner diagnosed 
multilevel degenerative disc disease and L5 radiculopathy.  
He opined that there was no relationship between the 
diagnosis and the veteran's back complaints in service.

In a January 2001 letter, the chiropractor expressed his 
belief, based on review of his medical records, that the 
veteran's chronic, recurring back pain could be related to 
the low back injuries he suffered on active duty.  He pointed 
out that the degenerative disc disease and resultant rupture 
could have been initiated from injuries he incurred while on 
active duty.

In a February 2001 letter, Dr. S.J.B. reiterated his belief 
that the veteran's initial injury could very well have 
occurred during active duty.  

A September 2003 letter from Dr. R.W.P., the veteran's former 
general practitioner, reviews the veteran's history.  Dr. 
R.W.P. maintained that the veteran had been seen 
"repeatedly" for recurrent back pain during military 
service.  He stated that his records dated the veteran's 
original injury back to 1972.  He opined that the veteran's 
contentions were factual and that he believed that the 
veteran's back problem began in 1972.

In a February 2001 letter, Dr. S.J.B. reiterated his belief 
that the veteran's initial injury could very well have 
occurred during active duty.  

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).  

In the present case, the veteran's service medical records 
show that he was seen in 1972 and 1974 for complaints of back 
pain.  The nature of the problem resulting in the back pain 
was not disclosed.  Therefore, while the veteran reported a 
twisting injury as the source of his injury, there is no 
evidence of back trauma during service.  Moreover, physical 
examination on discharge in 1975 reflects findings of a 
normal spine.  The first documented treatment for back 
complaints dates to 1978, and is noted to be secondary to an 
injury at work, and at that time X-rays revealed no soft 
tissue or joint abnormality.  The evidence of record reflects 
subsequent complaints of back problems of work related and 
nonwork related origin.  Degenerative disc disease was not 
diagnosed until after the veteran suffered a work injury in 
November 1996.  Private records regarding treatment of the 
November 1986 injury indicate the veteran's denial of any 
significant history prior to that time.  

While private providers have opined that the veteran's 
current low back disability could be related to his military 
service, they do not adequately address the repeated work 
related injuries suffered by the veteran subsequent to his 
military service.  On the other hand, the August 2000 VA 
examiner carefully reviewed the record and concluded that the 
in service treatment appeared to be for a mechanical type of 
strain, while the record subsequent to the veteran's November 
1986 work injury reflects an element of nerve root 
compression.  He pointed out that medical providers 
subsequent to November 1986 had essentially stated that the 
veteran's troubles began at that point.  The VA examiner 
agreed with that assessment.  He therefore concluded that 
there was no relationship between the veteran's military 
service and his current back disability.

In conclusion, the evidence fails to establish that three 
instances of treatment for back complaints during service 
resulted in the development of chronic lumbar pathology.  
Accordingly, service connection for a low back disability 
must be denied.


ORDER

Entitlement to service connection for a low back disability 
is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


